Citation Nr: 0112692	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active duty from March 1952 to March 
1956 and from February 1957 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for tinnitus and 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.

In his VA Form 9, the veteran requested a Travel Board 
hearing at the RO.  In a letter dated February 26, 2001, the 
veteran indicated that he would not be appearing for the 
hearing scheduled in March 2001, stating that he felt "the 
effort would be futile as there is no additional material to 
submit."  As the veteran has not requested to reschedule the 
hearing, the request for hearing is deemed withdrawn and the 
Board will continue with the appeal.  See 38 C.F.R. § 20.704 
(d) (2000).

Although the sole issue certified on appeal is entitlement to 
an initial compensable rating for bilateral hearing loss, the 
Board finds that the issue of entitlement to service 
connection for tinnitus is an integral part of the veteran's 
claim.  The RO denied service connection for tinnitus and the 
veteran submitted a statement in December 1998 which may be 
construed as a notice of disagreement.  Accordingly, the 
Board will address that additional issue.


FINDINGS OF FACT

1.  A November 1998 VA ear disease examination reveals that 
the veteran had some element of bilateral hearing loss and 
tinnitus at discharge due to acoustic trauma while in 
service. 
2.  The veteran's current tinnitus may not be disassociated 
from acoustic trauma suffered during service, which resulted 
in service-connected bilateral hearing loss.

3.  The veteran has Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  Tinnitus is the result of injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 2000); 38 C.F.R. 
§ 3.303 (2000).

2.  The schedular criteria for an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. 
§ 4.85, 4.87, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. 
§§ 4.85, 4.86; Diagnostic Code 6100 (effective June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, the Board finds that the 
February and November 1998 VA examination reports, which 
evaluate the status of the veteran's disability, are adequate 
for determining whether the evaluation assigned effective 
from January 20, 1998 is appropriate and a remand is not 
warranted.  The Board also finds that the requirements 
regarding notice, which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied by 
the rating decisions, SOC and supplemental statements of the 
case which were provided to the veteran by the RO.

Factual Background

The service medical records show reduced hearing on a 
February 1972 physical examination report and the examiner 
noted defective hearing in the left ear on an August 1972 
separation examination report, even though there were normal 
clinical findings for the ears.  

In conjunction with his claim, the veteran was afforded a VA 
audiological examination in February 1998, which showed 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
45
40
LEFT
10
30
35
35
35

The puretone average for the right ear was 38 and the average 
for the left ear was 39.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 92 percent for the right ear and 100 percent for the left 
ear.  The veteran reported bilateral hearing loss since 
military service, a history of noise exposure to gunfire and 
radio headsets, and high-pitched ringing in both ears.  On 
examination, the veteran had constant, but not bothersome, 
bilateral tinnitus with onset indicated 20 years earlier.  In 
summary, the examination revealed a bilateral mid to high 
frequency sensorineural hearing loss from 1000 Hertz and 
above of mild to moderate degree.  Word recognition scores 
were excellent for the left ear and slightly reduced for the 
right ear.  Immittance measurements revealed normal middle 
ear pressure and tympanic compliance.  Stapedial reflexes 
were present confirming normal middle ear function.  At a 
contemporaneous ear disease examination, the veteran reported 
that he had had decreased hearing since his discharge in 1972 
due to exposure to gunfire and radio equipment while in 
service, but that it had become much worse in the last ten 
years.  The veteran indicated that he had tinnitus but denied 
dizziness or any specific ear trauma.  All clinical findings 
were normal.

At a November 1998 VA audiological examination, the veteran 
reported bilateral hearing loss since the 1970's, when he was 
discharged from service, and a history of noise exposure to 
20-mm gunfire and radio headsets.  On examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
50
55
LEFT
15
25
35
45
45

The puretone average for the right ear was 44 and the average 
for the left ear was 38.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 92 percent for the right ear and 96 percent for the left 
ear.  On examination, the veteran had constant bilateral 
tinnitus with onset indicated in the 1970's. The veteran had 
high-pitched ringing in both ears, which he reported was 
bothersome and interfered with communication.  In summary, 
the examination revealed a bilateral mid to high frequency 
sensorineural hearing loss from 1000 Hertz and above of mild 
to moderate degree.  Word recognition scores were described 
as mildly reduced and were in agreement with the degree and 
configuration of the audiogram.  Immittance measurements 
revealed normal middle ear pressure and tympanic compliance.  
Stapedial reflexes were present confirming normal middle ear 
function.  

At a contemporaneous ear disease examination, the veteran 
complained of difficulty having conversation, particularly 
within the last four years.  He reported that he had had 
hearing loss greater in the right than the left since his 
discharge in 1972, having been a radio operator and gunner 
while in service.  The veteran indicated that he had tinnitus 
in 1972, which worsen in 1988.  The diagnoses were noise 
induced sensorineural hearing loss and presbycusis.  The 
examiner noted that there was some element of hearing loss 
and tinnitus at discharge and that due to age-related changes 
the veteran's hearing loss had worsened, adding the same for 
tinnitus.  The etiology of both conditions was service 
exposure to noise and age.

In a December 1998 letter, the veteran requested copies of 
his November 1998 VA examinations, which he indicated should 
include the level and frequency of his tinnitus and might "be 
pertinent as a factor for [service connection] for tinnitus 
as tumors were removed from [his] face and neck, one in 1971-
72, the other in 1979."  The Board construes this statement 
as an NOD with regard to the denial of service connection for 
tinnitus and finds this issue is inextricably intertwined 
with the veteran's hearing loss appeal.

Analysis

I.  Service Connection for Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
organic diseases of the nervous system, including tinnitus 
and sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a March 1998 rating decision, the RO initially denied 
service connection for tinnitus.  In November 1998, 
additional evidence was received relevant to the veteran's 
claim for service connection for tinnitus and the veteran 
submitted a timely NOD in December 1998.

In this case, the veteran essentially contends that he was 
exposed to acoustic trauma during service and that his 
current tinnitus is related to that noise exposure.  

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection in light of the Board's 
determination below.  The veteran's procedural rights have 
not been abridged. Thus the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In 
order to prevail in the veteran's claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The veteran's service medical records are negative for 
complaints or diagnosis of, or treatment for, ringing in his 
ears (tinnitus).  The 1998 VA examination reports show that 
the veteran complained of high pitched ringing in both ears 
and audiograms reveal bilateral sensorineural hearing loss.  
At the December 1998 VA ear disease examination, the examiner 
diagnosed the veteran with bilateral tinnitus and opined that 
the etiology of the veteran's tinnitus was service exposure 
to noise and age.  

Although the available medical evidence does not demonstrate 
continuity of tinnitus from service, the December 1998 VA 
examiner's opinion does link the veteran's current hearing 
loss and tinnitus to service.  The Board finds that, 
resolving the benefit of doubt in the veteran's favor, the 
record establishes that the veteran sustained acoustic trauma 
during service, sufficient to have cause the veteran's 
service-connected hearing loss disability, and that the 
current tinnitus cannot be disassociated from the acoustic 
trauma in service.  Accordingly, service connection for 
tinnitus is warranted.

II.  Higher Initial Rating for Bilateral Hearing Loss

In a March 1998 rating decision, the RO granted service 
connection and an initial noncompensable rating for bilateral 
hearing loss.  The veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection and essentially contends that the assigned 
rating does not accurately reflect the severity of his 
disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The Board notes that VA has changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear since the veteran's appeal was filed.  These changes 
became effective June 10, 1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claims under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85 (2000).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  38 C.F.R. § 4.87, Diagnostic Code 6100 (2000).  
Therefore, the veteran would not be prejudiced by the Board 
proceeding to the merits of his claim, and a remand would 
only result in needless delay and impose further burdens on 
the RO, with no benefit to the veteran.  Such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Since the veteran has already been afforded the hearing tests 
required by the new regulations, which were used by the RO in 
the evaluation of his claim, and there is no change to the 
rating available for hearing loss, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard, supra.

The veteran has been assigned a noncompensable rating for 
bilateral hearing loss. 
Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998). Under the 
regulations in effect from June 10, 1999, an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (2000).

The Board observes that the veteran provided copies of two 
private audiological evaluations taken in February and July 
1998.  However, neither report indicated that the hearing 
tests were conducted by a state-licensed audiologist nor 
included a controlled speech discrimination test (Maryland 
CNC) as required by the regulations.  So although these tests 
do contain puretone audiometry results, they are insufficient 
for rating purposes and their results have not been 
considered.

The audiometric findings of the veteran's February and 
November 1998 VA examinations correspond to Level I hearing 
in each ear.  The findings of these examination reports are 
commensurate with a noncompensable rating according to the 
schedular criteria under both the old and new regulations.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board finds that entitlement to an increased 
(compensable) rating for bilateral hearing loss is not 
warranted under either the old or new regulations.  The Board 
has considered the veteran's argument that his hearing loss 
has increased in severity.  However, the evidence clearly 
weighs against the assignment of a compensable rating in this 
case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, application of the rating schedule to 
the numeric designations assigned based upon the relevant 
findings obtained upon VA audiology examinations show that 
the criteria for a compensable rating is not warranted.  In 
summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss.  There is no evidence that the veteran's 
disability has been more severe any time during the period of 
this initial evaluation.  Fenderson, supra.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected hearing 
loss has resulted in frequent hospitalizations or caused 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence 
establishes that the veteran's disability is no more than 
noncompensably disabling.  As the preponderance of the 
evidence is against the increased rating claim, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for tinnitus is granted.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

